DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on May 20, 2022; September 21, 2022 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.

Claim Objections
Claim 202 is objected to because of the following informalities:  
	Claim 202 (line 7), Examiner suggests -- of the at least [[on]] one waveguide --
	Appropriate correction is required.
   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 202, 215 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kasai et al. (JP 2001-264682; herein Kasai; cited by Applicant, text references made to machine translation).
	As to claim 202, Kasai teaches a display system configured to project light to an eye of a user (Kasai Figs. 12, 14), comprising at least one light source (Kasai Fig. 12 - 6), a spatial light modulator (Kasai Fig. 12 - 3; para. [0050]), at least one waveguide having a first major surface (Kasai Fig. 12 - r5, 1, r13) and a second major surface opposite the first major surface (Kasai Fig. 12 - r4, r6, r14), and first and second edges between the first and second major surfaces (Kasai Fig. 12 - r2, r7), the spatial light modulator closer to the first major surface of the at least one waveguide (Kasai Fig. 12 - r13, 3) and the at least one light source closer to the second major surface of the at least one waveguide (Kasai Fig. 12 - 6, r14), the display system is configured such that light from the light source is received into the at least one waveguide through the second major surface and is transmitted through the first major surface towards the spatial light modulator (Kasai Fig. 12 - L), and at least a portion of the light illuminating the spatial light modulator is redirected back and coupled into the at least one waveguide to be guided therein (Kasai Fig. 12 - L; para. [0051]-[0053]), wherein the at least one waveguide is configured to be positioned on the head of the user in front of the user’s eye such that a portion of the light from the spatial light modulator coupled into the at least one waveguide and guided therein is output from the at least one waveguide to the eye of the user to display image content to the user (Kasai Fig. 14; Fig. 12).
	As to claim 215, Kasai teaches all the limitations of the instant invention as detailed above with respect to claim 202, and Kasai further teaches optics having optical power between the at least one waveguide and the spatial light modulator (Kasai Fig. 12 - 5; para. [0051], [0052]), the optics disposed so as to receive light output from the light source (Kasai Fig. 12 - 5, 6), the optics arranged with respect to the spatial light modulator such that the light received from the light source passes through the optics and illuminates the spatial light modulator (Kasai Fig. 12 - 5, 4, 3).
	
Claims 202-203, 212-215, 218-219 are rejected under 35 U.S.C. 102(a1) as being anticipated by Freeman et al. (US 2007/0159673 - Freeman).
	As to claim 202, Freeman teaches a display system configured to project light to an eye of a user (Freeman Fig. 3A-B, 5, 6A, 7A, 15), comprising at least one light source (Freeman Fig. 3B - 306, 308, 310), a spatial light modulator (Freeman Fig. 3A; Fig. 3B - 326; para. [0043], [0052]), at least one waveguide having a first major surface (Freeman Fig. 3A - 102) and a second major surface opposite the first major surface (Freeman Fig. 3A - 102), and first and second edges between the first and second major surfaces (Freeman Fig. 3A - 102), the spatial light modulator closer to the first major surface of the at least one waveguide (Freeman Fig. 3A; Fig. 3B - 326) and the at least one light source closer to the second major surface of the at least one waveguide (Freeman Fig. 3A; Fig. 3B - 306, 308, 310), the display system is configured such that light from the light source is received into the at least one waveguide through the second major surface and is transmitted through the first major surface towards the spatial light modulator (Freeman Fig. 3A - light rays), and at least a portion of the light illuminating the spatial light modulator is redirected back and coupled into the at least one waveguide to be guided therein (Freeman Fig. 3A - 110, 114), wherein the at least one waveguide is configured to be positioned on the head of the user in front of the user’s eye such that a portion of the light from the spatial light modulator coupled into the at least one waveguide and guided therein is output from the at least one waveguide to the eye of the user to display image content to the user (Freeman Figs. 3A, 5, 6; 15; para. [0015]).
	As to claim 203, Freeman teaches all the limitations of the instant invention as detailed above with respect to claim 202, and Freeman further teaches the at least one light source comprises a plurality of laterally displaced light emitters configured to output light (Freeman Fig. 3B - 306, 308, 310).
	As to claim 212, Freeman teaches all the limitations of the instant invention as detailed above with respect to claim 202, and Freeman further teaches the at least one light source comprises a polarized light source (Freeman para. [0054]).
	As to claim 213, Freeman teaches all the limitations of the instant invention as detailed above with respect to claim 202, and Freeman further teaches a polarizer disposed between the at least one light source and the spatial light modulator (Freeman Fig. 3A - 110, 328; para. [0054]).
	As to claim 214, Freeman teaches all the limitations of the instant invention as detailed above with respect to claim 213, and Freeman further teaches the polarizer is tilted with respect to the at least one waveguide (Freeman Fig. 3A - 110, 328).
	As to claim 215, Freeman teaches all the limitations of the instant invention as detailed above with respect to claim 202, and Freeman further teaches optics having optical power between the at least one waveguide and the spatial light modulator (Freeman Fig. 3A; Fig. 3B - 322; para. [0043]), the optics disposed so as to receive light output from the light source (Freeman Fig. 3A; Fig. 3B - 322; para. [0043]), the optics arranged with respect to the spatial light modulator such that the light received from the light source passes through the optics and illuminates the spatial light modulator (Freeman Fig. 3A; Fig. 3B - 322; para. [0043]).
	As to claim 218, Freeman teaches all the limitations of the instant invention as detailed above with respect to claim 202, and Freeman further teaches a circular polarizer (Freeman Fig. 3A - 328; para. [0054]).
	As to claim 219, Freeman teaches all the limitations of the instant invention as detailed above with respect to claim 202, and Freeman further teaches the eye is closer to the first major surface than the second major surface (Freeman Fig. 5 - 114).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 204-205 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman as applied to claim 202 above, and further in view of Gleckman et al. (US 2002/0191297 - Gleckman).
	As to claims 204-205, Freeman teaches all the limitations of the instant invention as detailed above with respect to claim 202, but doesn’t specify a CPC.  In the same field of endeavor Gleckman teaches an eye projection system having a CPC (Gleckman Fig. 1; Fig. 2 - 119; para. [0024], [0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a CPC since, as taught by Gleckman, such parabolic reflectors are well known in the art for collecting light from light sources (Gleckman para. [0047]-[0049]).

Claims 206-211 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman as applied to claim 202 above, and further in view of Levola (US 7,206,107; cited by Applicant).
	As to claim 206, Freeman teaches all the limitations of the instant invention as detailed above with respect to claim 202, but doesn’t specify the waveguide is a stack of waveguides.  In the same field of endeavor Levola teaches eye light projecting systems having a stack of waveguides (Levola Fig. 3A - 110, 120, 130; col. 7:25-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a stack of waveguide since, as taught by Levola, such stack allows for extending the exit pupil (Levola col. 1:5-10; col. 2:50-60).
	As to claim 207, Freeman in view of Levola teaches all the limitations of the instant invention as detailed above with respect to claim 206, and Levola further teaches different waveguides of the stack of waveguides are configured to output light with different respective colors (Levola Figs. 3b, c - 110, 120, 130, 114, 124, 134, 112, 122, 132; col. 7:25-45).
	As to claim 208, Freeman in view of Levola teaches all the limitations of the instant invention as detailed above with respect to claim 206, and Levola further teaches the stack of waveguides comprises first, second, and third waveguides configured to output a first color light, a second color light, and a third color light, respectively, the first, second, and third color light being red, blue, and green color light, respectively (Levola Figs. 3b, c - 110, 120, 130, 114, 124, 134, 112, 122, 132; col. 7:25-45).
	As to claim 209, Freeman in view of Levola teaches all the limitations of the instant invention as detailed above with respect to claim 206, and Levola further teaches the at least one light source comprises (i) a first light source disposed to direct light to a first in-coupling optical area of a first waveguide to couple light into said first waveguide to be guided therein, and (ii) a second light source disposed to direct light to the second in-coupling optical area of a second waveguide to couple light into a second waveguide to be guided therein (Levola Fig. 3b - 112, 122, 132, 70; Fig. 5 - 192; col. 9:27-35).
	As to claim 210, Freeman in view of Levola teaches all the limitations of the instant invention as detailed above with respect to claim 206, and Levola further teaches said first and second in-coupling optical areas are laterally displaced with respect to each other for receiving light into said first and second waveguides, respectively (Levola Fig. 3b - 112, 122, 132).
	As to claim 211, Freeman in view of Levola teaches all the limitations of the instant invention as detailed above with respect to claim 209, and Freeman further teaches the in-coupling element(s) are configured to in-couple light of a predetermined polarization (Freeman Fig. 3A - 110; [0054]).

Claims 216-217 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman as applied to claims 202, 215 above, and further in view of Robbins et al. (US 2016/0077338 - Robbins; cited by Applicant).
	As to claim 216, Freeman teaches all the limitations of the instant invention as detailed above with respect to claim 215, but doesn’t specify a static lens disposed in the path between the waveguide and the user’s eye.  In the same field of endeavor Robbins teaches a display system having a static lens between waveguide and user’s eye (Robbins Fig. 2B - 140, 118, 123; para. [0043], ]0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a static lens since, as taught by Robbins, such lenses allow for implementing user’s prescription (Robbins para. [0043]).
	As to claim 217, Freeman teaches all the limitations of the instant invention as detailed above with respect to claim 202, but doesn’t specify a prescription lens configured to provide refractive correction of the eye of the user.  In the same field of endeavor Robbins teaches a display system having a prescription lens configured to provide refractive correction of the eye of the user (Robbins Fig. 2B - 140, 118, 123; para. [0043], ]0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide such a lens since, as taught by Robbins, such lenses allow for implementing user’s prescription (Robbins para [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 21, 2022